     Case 2:18-cv-10255-SJO-MRW Document 73 Filed 08/29/19 Page 1 of 5 Page ID #:750



 1     Bethany Stevens (SBN 245672)
       bstevens@wscllp.com
 2     Amanda Walker (SBN 252380)
       awalker@wscllp.com
 3     WALKER STEVENS CANNOM LLP
       500 Molino Street, Suite 118
 4     Los Angeles, California 90013
       Telephone: (213) 712-9145
 5     Fax: (213) 403-4906
 6 Michael Ng (SBN 237915)
   michael.ng@kobrekim.com
 7 Daniel Zaheer (SBN 237118)
   daniel.zaheer@kobrekim.com
 8 KOBRE & KIM LLP
   150 California Street, 19th Floor
 9 San Francisco, California 94111
   Telephone: (415) 582-4800
10
       (Additional Counsel on next page)
11
       Attorneys for Judgment Creditor
12     Shanghai Lan Cai Asset
       Management Co, Ltd.
13

14
                               UNITED STATES DISTRICT COURT
15
                             CENTRAL DISTRICT OF CALIFORNIA
16
                                          WESTERN DIVISION
17

18
   SHANGHAI LAN CAI ASSET                             Case No. 2:18-cv-10255-SJO-MRW
19 MANAGEMENT CO, LTD.,
                                                      JUDGMENT CREDITOR’S
20
                            Petitioner,               REQUEST TO EXCUSE SERVICE
21                                                    OF EX PARTE APPLICATION FOR
       v.                                             TEMPORARY RESTRAINING
22
                                                      ORDER
23     JIA YUETING,
                                                      Hon. S. James Otero
24
                            Respondent.
25

26

27

28
       _____________________________________________________________________________________________
                          REQUEST TO EXCUSE SERVICE OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 73 Filed 08/29/19 Page 2 of 5 Page ID #:751



 1
   Christopher Cogburn (admitted pro hac vice)
 2 christopher.cogburn@kobrekim.com
   KOBRE & KIM LLP
 3 800 Third Avenue
   New York, New York 10022
 4 Telephone: (212) 488 1200

 5 John Han (admitted pro hac vice)
   john.han@kobrekim.com
 6 KOBRE & KIM
   3 Garden Road
 7 ICBC Tower, Unit 601
   Central, Hong Kong SAR
 8 Telephone: +852 2127 3291

 9 Attorneys for Judgment Creditor
   Shanghai Lan Cai Asset
10 Management Co, Ltd.

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                      REQUEST TO EXCUSE SERVICE OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 73 Filed 08/29/19 Page 3 of 5 Page ID #:752



 1
               Pursuant to Fed. R. Civ. P. 65(b), Civil Local Rules 7-19 and 65, and

 2
       Paragraph 13 of this Court’s Standing Order, Judgment Creditor Shanghai Lan Cai

 3
       Asset Management Co, Ltd. (“SLC”) hereby requests that the Court excuse service

 4
       of the ex parte application for a temporary restraining order filed concurrently with

 5
       this request. Good cause exists to excuse service for the reasons set forth below and

 6     in the supporting Declaration of Christopher Cogburn.

 7        I.     Judgment Debtor Jia Yueting has or will receive actual notice of

 8               SLC’s Ex Parte Application.

 9             On Wednesday, August 29, the Court granted a motion to withdraw filed by

10     prior counsel for Judgment Creditor Jia Yueting; as of this filing, Jia is proceeding

11     pro se. (See Dkt. Nos. 69–70.) One day earlier, William Pao of O’Melveny & Myers

12     LLP contacted counsel for SLC to advise that Jia is in the process of retaining his

13     firm to represent him in this dispute. (Cogburn Decl. ¶ 14.) To ensure that Jia has

14     actual notice of the underlying application for a temporary restraining order, prior to

15     the filing of its ex parte application, counsel for SLC contacted by e-mail Jia’s prior

16     counsel of record (Daniel Schecter, Peter Durning, and Michael Hale of Latham &

17     Watkins), Jia’s prospective counsel of record (Mr. Pao), and Mr. Jia (at the e-mail

18     address he provided to the Court in the Order on Latham & Watkins’ request to

19     withdraw, Dkt. No. 69, 70), to advise them of the date and substance of SLC’s
20     proposed application. (Id. ¶ 16; Dkt. No. 70.) In light of Mr. Pao’s representation
21     that Jia is in the process of retaining his law firm, and out of an abundance of caution
22     as to the prohibition against communicating with represented parties imposed by
23     Rule 4.2 of the California Rules of Professional Conduct and similar rules in other
24     jurisdictions, counsel for SLC has not otherwise contacted Jia directly. In addition,
25     counsel for SLC served a courtesy copy of the Ex Parte Application on Messrs.
26     Schecter, Durning, and Hale of Latham & Watkins, on Mr. Pao of O’Melveny &
27     Myers. (Cogburn Decl. ¶ 16.) Therefore, Jia cannot reasonably argue that he lacks
28     actual notice of SLC’s ex parte application.
                                               1
                        REQUEST TO EXCUSE SERVICE OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 73 Filed 08/29/19 Page 4 of 5 Page ID #:753



 1

 2
          II.      SLC’s prior attempts to effect conventional personal service on Mr.

 3
                   Jia have been uniformly unsuccessful.

 4
                Given the urgency of SLC’s ex parte application, the only method of direct

 5
       service on Jia that would permit timely relief is personal service. But SLC’s prior

 6     attempts to personally serve Jia have been uniformly unsuccessful.

 7              This case began on December 10, 2018, when SLC filed its Petition to

 8     Confirm Arbitration Award (the “Petition”; Dkt. No. 1) and several supporting

 9     documents. Consistent with Federal Rule of Civil Procedure 4, a process server

10     retained by SLC made four attempts over a span of three days to personally serve

11     Jia with copies of the summons, the Petition, and all supporting papers. The process

12     server made multiple attempts at Jia’s home and place of business—both of which

13     are gated—and was in each case denied access and thus failed to effect service.

14     (Cogburn Decl. ¶ 8.) Jia only appeared in the case after his prior counsel of record,

15     Latham & Watkins LLP (“Latham”), contacted counsel for SLC several days later

16     and agreed to accept service. (Id. ¶ 9.)

17              This pattern has repeated itself far more recently. Since the Court entered final

18     judgment on April 7, 2019, SLC has taken several steps to enforce the judgment.

19     Among other things, SLC obtained an order on August 21 requiring Jia to appear for
20     a debtor examination on September 11 (the “Examination Order”; Dkt. No. 63).
21     Because Section 708.110 of the California Code of Civil Procedure requires personal
22     service of such an order, counsel for SLC again engaged a process server to attempt
23     service of the Examination Order. (Cogburn Decl. ¶ 12.) As before, the process
24     server made six unsuccessful attempts at service, four at Jia’s home address and two
25     at his business address—which, notably, is designated as Jia’s service address on the
26     order granting Latham’s motion to withdraw. (Id.; Dkt. No. 70.)
27              On August 23, counsel for SLC contacted Latham to inquire whether Latham
28     would accept service on Jia’s behalf. (Cogburn Decl. ¶ 12.) Latham filed its motion
                                                  2
                           REQUEST TO EXCUSE SERVICE OF EX PARTE APPLICATION
     Case 2:18-cv-10255-SJO-MRW Document 73 Filed 08/29/19 Page 5 of 5 Page ID #:754



 1
       to withdraw on August 26 and, the next day, informed counsel for SLC that they had

 2
       conferred with Jia about accepting service of the Examination Order and were denied

 3
       authority to do so. (Id. ¶ 13.)

 4        III.   If conventional personal service is required, the relief requested in the

 5               TRO Application will likely be rendered ineffective.

 6           Good cause exists to excuse service of the TRO Application. SLC has

 7     diligently attempted to ensure Jia has actual notice of the TRO Application by

 8     providing both Latham and his incoming counsel (“O’Melveny”) with copies by e-

 9     mail, as well as mailing a copy to the service address listed on the withdrawal order.

10     (Cogburn Decl. ¶ 16.) Given the lack of success SLC has had effecting personal

11     service of previous documents, it is virtually certain that SLC will be unable to

12     complete service until after September 2, when the transaction detailed in the TRO

13     Application is scheduled to occur. If the transaction is completed, the restraint sought

14     by the TRO will be ineffective.

15

16     Dated: August 29, 2019                  KOBRE & KIM LLP

17                                             By: /s/ Christopher S. Cogburn

18                                             Attorneys for Petitioner
                                               Shanghai Lan Cai Asset
19                                             Management Co., Ltd.
20
21

22

23

24

25

26

27

28
                                                3
                         REQUEST TO EXCUSE SERVICE OF EX PARTE APPLICATION
